DETAILED ACTION
The amendment filed on 05/17/2022 has been entered and fully considered. Claims 1-34 are pending. Claims 1-16, 30 and 32-33 have been withdrawn from consideration. Claims 17-29, 31 and 34 are considered on merits, of which claim 17 is amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17-20, 22-29, 31 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurczy et al. (Nature Communications, 2015, IDS) (Kurczy).
Regarding claim 17, Kurczy teaches a method for ionizing a target (abstract), comprising: 
providing a semiconductor substrate (p-type silicon chip) (page 7, par 10); 
applying a nanoparticle (f-AuNP) to the substrate such that the nanoparticle is bound to the substrate (page 7, par 10); 
delivering a target (standard compound) to the substrate such that the target binds to the nanoparticle to form a target-loaded substrate (page 7, par 10);  
irradiating (laser shot) the target-loaded substrate (page 7, par 10); and
extracting directly undesired contaminants by passive sample drying of the target-loaded substrate (dried under vacuum) (page 7, par 10);
wherein the semiconductor substrate comprises a semiconductor selected from the group consisting of a Group IV semiconductor, a Group I-VII semiconductor, a Group II-VI semiconductor, a Group 111-V semiconductor, a sphaelerite structure
semiconductor, a Wurtzite Structure Compound, a I-II-Vl2 semiconductor, and silicon (page 7, par 10).
Kurczy teaches that “Then, 0.1–0.5 ml of standard compound solution was deposited on top of dried f-AuNP layer and dried under vacuum.” (page 7, par 10). Here, Kurczy teaches passive sample drying of the target-loaded substrate (dried under vacuum), which would result in extracting directly undesired contaminants.
The phrase “extracting directly undesired contaminants” merely described an intended result of the passive sample drying of the target-loaded substrate, and does not further limit the steps of the method.
Regarding claim 18, Kurczy teaches that wherein irradiating the target-loaded substrate comprises irradiating the target-loaded substrate with a laser, an ion beam, or
any combination thereof (page 7, par 10).
Regarding claim 19, Kurczy teaches that wherein delivering a target to the substrate comprises contacting a sample comprising the target to the substrate (page 7, par 10).
Regarding claim 20, Kurczy teaches that wherein the sample is a biological sample, an environmental sample, a clinical sample, a forensic sample, or a combination thereof (page 7, par 12).
Regarding claim 22, Kurczy teaches that wherein the sample comprises a tissue, a cell, a biofluid, or a combination thereof (page 7, par 10).
Regarding claim 23, Kurczy teaches that wherein the nanoparticle comprises Gold, Silver, Iron Oxide, Titanium Dioxide, Silicon Dioxide, Silicon, Platinum, Selenium, Cadmium, Cadmium, Tellurium, Cadmium Selenium, Mercury Tellurium, Aluminum, Aluminum Oxide, Zinc, Zinc Oxide, Titanium Silicon Oxide, or Carbon (page 7, par 10).
Regarding claim 24, Kurczy teaches that wherein the nanoparticle is a composite nanoparticle comprising a coating comprising Gold, Silver, Iron Oxide, Titanium Dioxide, Silicon Dioxide, Silicon, Platinum, Selenium, Cadmium, Cadmium, Tellurium, Cadmium Selenium, Mercury Tellurium, Aluminum, Aluminum Oxide, Zinc, Zinc Oxide, Titanium Silicon Oxide, or Carbon (page 7, par 1).
Regarding claim 25, Kurczy teaches that wherein the composite nanoparticle comprises Gold, Silver, Iron Oxide, Titanium Dioxide, Silicon Dioxide, Silicon, Platinum, Selenium, Cadmium, Cadmium, Tellurium, Cadmium Selenium, Mercury Tellurium, Aluminum, Aluminum Oxide, Zinc, Zinc Oxide, Titanium Silicon Oxide, or Carbon coated by the coating (page 7, par 1).
Regarding claim 26, Kurczy teaches that wherein the nanoparticle is Gold (page 7, par 10).
Regarding claim 27, Kurczy teaches that wherein the nanoparticle is a halogenated nanoparticle (page 7, par 10).
Regarding claim 28, Kurczy teaches that wherein the nanoparticle is a fluorinated Gold nanoparticle (AuNP) (page 7, par 10).
Regarding claim 29, Kurczy teaches that wherein the semiconductor comprises a semiconductor selected from the group consisting of diamond, CuF, CuCI, CuBr, Cul, AgBr, Agl, BeO, BeS, BeSe, BeTe, BePo, MgTe, ZnO, ZnS, ZnSe, ZnTe, ZnPo, CdS, CdSe, CdTe, CdPo, HgS, HgSe, HgTe, BN, BP, BAs, AIN, AIP, AIA s, AISb, GaN, GaP, GaSb, lnN, lnAs, lnSb, MnS, MnSe, 3-SiC, Ga2Te3, ln2Te3, MgGeP2, ZnSnP2, ZnSnAs2, NaS, MnSe, SiC, MnTe, Al2S3, A12Se3, CuAIS2, CuAISe2, CuAITe2, CuGaS2, CuGaSe2, CuGaTe2, CulnS2, CulnSe2, CulnTe2, CuTIS2, CuTISe2, CuFeS2, CuFeSe2, CulaS2, AgAS2, AgAISe2,AgAITe2, AgGaS2, AgGaSe2, AgGaTe2, AglnS2, AglnSe2, AglnTe2, AgFeS2, and silicon (page 7, par 10).
Regarding claim 31, Kurczy teaches that wherein the semiconductor comprises crystalline silicon (page 7, par 10).
Regarding claim 34, Kurczy teaches that wherein the target is a constituent of a sample selected from a biological sample, an environmental sample, a clinical sample, a forensic sample, or a combination thereof (page 7, par 12).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable Kurczy et al. (Nature Communications, 2015) (Kurczy).
Regarding claim 21, Kurczy does not specifically teach that wherein the target is selected from the group consisting of lipids, amino acids, small molecules, peptides, drugs, proteins, and any combination thereof. However, Kurczy teaches that the target is metabolites (page 6). A person skilled in the art would have recognized that the metabolites include lipids, amino acids, small molecules, peptides, drugs, proteins, and any combination thereof. 

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Kurczy et al. do not teach extracting directly undesired contaminants by passive sample drying of the target-loaded substrate.” (remark, page 8).
Examiner respectfully disagrees. Kurczy teaches that “Then, 0.1–0.5 ml of standard compound solution was deposited on top of dried f-AuNP layer and dried under vacuum.” (page 7, par 10). Here, Kurczy teaches passive sample drying of the target-loaded substrate (dried under vacuum), which would result in extracting directly undesired contaminants.
The phrase “extracting directly undesired contaminants” merely described an intended result of the passive sample drying of the target-loaded substrate, and does not further limit the steps of the method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797